Appeal from a judgment of the Jefferson County Court (Earn H. Martusewicz, J.), rendered November 18, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted promoting prison contraband in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of attempted promoting prison contraband in the first degree (Penal Law §§ 110.00, 205.25 [2]). Defendant’s sole contention on appeal is that section 205.25 is unconstitutional. We disagree (see People v Livingston, 262 AD2d 786, 789 [1999], lv denied 94 NY2d 881 [2000]; People v Medina, 262 AD2d 708, 709 [1999], lv denied 93 NY2d 1023 [1999]; People v Rivera, 221 AD2d 380 [1995], Iv denied 87 NY2d 977 [1996]; People v Hughes, 212 AD2d 910, 911 [1995]; People v Watson, 162 AD2d 1015 [1990], appeal dismissed 77 NY2d 857 [1991]; People v Gholston, 130 AD2d 843 [1987], lv denied 70 NY2d 799 [1987]; People v Miller, 106 AD2d 787, 788-789 [1984]). Present—Pigott, Jr., EJ., Scudder, Gorski, Martoche and Lawton, JJ.